EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philippe Signore on 22 March 2021.

To correct the dependency of the claims, the application has been amended as follows: 

In claim 3, line 1, “claim 2” was changed to --claim 1--.
In claim 7, line 1, “claim 2” was changed to --claim 1--.
In claim 10, line 1, “claim 2” was changed to --claim 1--.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: Claim 2, indicated as being allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in the Office Action dated 18 December 2020, was properly incorporated in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090.  The examiner can normally be reached on T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659